                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

COUNTRY MUTUAL                            )
INSURANCE COMPANY,                        )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )     CASE NO. 2:19-CV-881-WKW
                                          )               [WO]
JOHN P. GOLDMAN, JR.,                     )
TRACEY GOLDMAN, ADDISON                   )
MORGAN, and MITCHELL G.                   )
SMITH, and HANNAH M.                      )
POSTMA, individually and as               )
parents and next friends of RTS, a        )
minor,                                    )
                                          )
              Defendants.                 )

                               RULE 26(f) ORDER

      The parties are reminded of the obligation, imposed by Rule 26(f) of the

Federal Rules of Civil Procedure, to confer and to develop a proposed discovery

plan. Accordingly, it is ORDERED that the Rule 26(f) report containing the

discovery plan shall be filed as soon as practicable but not later than May 13, 2020.

      Dispositive motions shall be filed no later than 120 days prior to the pretrial

conference date. If the parties seek to vary from that schedule, they should present,

in the plan, specific case-related reasons for the requested variance. In their Rule
26(f) report, however, the parties should assume that the 120-day requirement will

apply.

         It is also the policy of this district that Rule 26(a)(3) witness list exchange (§ 9

Uniform Scheduling Order (“USO”)), deposition designations (§ 10 USO), and

exchange of trial exhibits and evidence (§ 11 USO) occur no later than 42 days prior

to trial, to allow appropriate time for filing and resolution of objections and motions

related thereto. The parties may agree to earlier deadlines, but later deadlines

ordinarily will not be allowed.

         This case ordinarily will be set for trial before the undersigned judge during

one of that judge’s regularly scheduled civil trial terms, within 14 to 16 months of

this order if a term is available and, if not available, then as soon as possible

thereafter. The pretrial date is normally set within four to eight weeks of a scheduled

trial term. The dates of each judge’s civil trial terms are available on the court’s

website located at http://www.almd.uscourts.gov.

         The scheduling order entered by the court will follow the form of the Uniform

Scheduling Order adopted by the court. The court may or may not hold a scheduling

conference before issuing a scheduling order. The Uniform Scheduling Order also

is available on the court’s website.




                                              2
DONE this 2nd day of April, 2020.

                                          /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE




                                3
